
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 329
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 18, 2010
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Recognizing the 35th anniversary of the
		  enactment of the Education for All Handicapped Children Act of
		  1975.
	
	
		Whereas the Education for All Handicapped Children Act of
			 1975 (Public
			 Law 94–142), which amended the State grant program under part B
			 of the Education of the Handicapped Act (Public Law 91–230), was enacted into
			 law 35 years ago on November 29, 1975;
		Whereas the Education for All Handicapped Children Act of
			 1975 established the Federal policy of ensuring that all children, regardless
			 of the nature or severity of their disability, have available to them a free
			 appropriate public education in the least restrictive environment;
		Whereas the Education of the Handicapped Act of 1975 was
			 further amended by the Education of the Handicapped Act Amendments of 1986
			 (Public Law
			 99–457) to create a preschool grant program for children with
			 disabilities 3 to 5 years of age and an early intervention program for infants
			 and toddlers with disabilities from birth through age 2;
		Whereas the Education of the Handicapped Act Amendments of
			 1990 (Public
			 Law 101–476) renamed the statute as the Individuals with
			 Disabilities Education Act (IDEA);
		Whereas the IDEA was amended in 1997 to ensure children
			 with disabilities are involved, and make progress, in the general education
			 curriculum and are included in all general State and district-wide assessment
			 programs;
		Whereas IDEA was amended in 2004 to ensure that all
			 children with disabilities have available to them a free appropriate public
			 education that emphasizes special education and related services designed to
			 meet their unique needs and support them in transitioning to further education,
			 employment, and independent living;
		Whereas IDEA currently serves an estimated 342,000 infants
			 and toddlers, 709,000 preschoolers, and 5,890,000 children 6 to 21 years of
			 age;
		Whereas IDEA has assisted in a dramatic reduction in the
			 number of children with developmental disabilities who must live in State
			 institutions that are away from their families, costly, inappropriate, and
			 isolated;
		Whereas the number of children with disabilities who
			 complete high school with a standard diploma has grown significantly since the
			 enactment of IDEA;
		Whereas the number of children with disabilities who
			 enroll in college as freshmen has more than tripled since the enactment of
			 IDEA;
		Whereas IDEA has raised the Nation’s expectations about
			 the abilities of children with disabilities by requiring access to the general
			 education curriculum;
		Whereas improvements to IDEA made in 1997
			 and 2004 changed the focus of a child’s individualized education program from
			 procedural requirements placed upon teachers and related services personnel to
			 educational results for that child, thus improving academic achievement;
		Whereas IDEA, along with the Elementary and Secondary
			 Education Act of 1965, holds schools accountable for the academic performance
			 of students with disabilities;
		Whereas IDEA requires full partnership between parents of
			 children with disabilities and education professionals in the design and
			 implementation of the educational services provided to children with
			 disabilities;
		Whereas IDEA has supported the classrooms of this Nation
			 by providing Federal resources to the States and local schools to help meet
			 their obligation to educate all children with disabilities;
		Whereas while the Federal Government has not yet met its
			 commitment to fund part B of IDEA at 40 percent of the average per pupil
			 expenditure, it has made significant increases in part B funding by increasing
			 the appropriation by 81 percent since 2001, which is an increase of over
			 $5,160,000,000;
		Whereas IDEA has supported, through its discretionary
			 programs, more than 4 decades of research, demonstration, and training in
			 effective practices for educating and assessing children with disabilities,
			 enabling teachers, related services personnel, and administrators to
			 effectively meet the instructional and assessment needs of children with
			 disabilities of all ages;
		Whereas the challenges associated with providing a free
			 appropriate public education to every child with a disability continue despite
			 35 years of IDEA implementation, including low expectations and an insufficient
			 focus on applying replicable research on proven methods of teaching and
			 learning for children with disabilities, requiring a continued commitment to
			 improvement; and
		Whereas IDEA continues to serve as the framework to
			 marshal the resources of this Nation to implement the promise of full
			 participation in society of children with disabilities: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)recognizes the
			 35th anniversary of the enactment of the Education for All Handicapped Children
			 Act of 1975 (Public Law 94–142);
			(2)acknowledges the
			 many and varied contributions of children with disabilities and their parents,
			 teachers, related services personnel, and administrators; and
			(3)reaffirms its
			 support for the Individuals with Disabilities Education Act (20 U.S.C. 1400 et
			 seq.) so that all children with disabilities have—
				(A)access to a free
			 appropriate public education; and
				(B)an equal
			 opportunity to benefit from the general education curriculum and be prepared
			 for further education, employment, and independent living.
				
	
		
			Passed the House of
			 Representatives November 18, 2010.
			Lorraine C. Miller,
			Clerk
		
	
